 

Exhibit 10.2

 

WAIVER, CONSENT AND AMENDMENT

 

This Waiver, Consent and Amendment, dated as of [ ____________ ], is made to
that certain Securities Purchase Agreement (the “Purchase Agreement”), dated as
of January 15, 2014, between Bio-Path Holdings, Inc. (the “Company”) and [
____________ ] and [ _____________ ] as signatories thereto (together, the
“Waiving Purchasers”). Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Purchase Agreement.

 

WHEREAS, Section 4.12 of the Purchase Agreement provides that the Company shall
not issue any shares of Common Stock or Common Stock Equivalents until 90 days
after the Closing Date, subject to certain exceptions;

 

WHEREAS, the Company wishes to issue up to 1,666,667 Units, which are comprised
of 1,666,667 shares of its Common Stock and warrants to purchase up to 833,334
shares of Common Stock, to the Waiving Purchasers pursuant to the Purchase
Agreement (the “Proposed Issuance”) and the parties thereto wish to amend the
Purchase Agreement to allow for the Proposed Issuance thereunder;

 

WHEREAS, Section 5.5 of the Purchase Agreement provides that no provision of the
Purchase Agreement may be waived, modified, supplemented or amended except by
the Purchasers holding at least a majority in interest of the Shares based on
the initial Subscription Amounts under the Purchase Agreement; and

 

WHEREAS, the Waiving Purchasers hold $10,000,002 in initial Subscription Amounts
under the Purchase Agreement, which represents 100% of the Units purchased under
the Purchase Agreement.

 

NOW, THEREFORE, the Company and the Waiving Purchasers hereby agree as follows:

 

1. By their signatures below, the Waiving Purchasers hereby consent to the
Proposed Issuance and waive Section 4.12 of the Purchase Agreement as it relates
to the Proposed Issuance. This Consent is applicable only to the Proposed
Issuance and shall not operate nor be construed as a continuing waiver of the
rights and restrictions contained in the Purchase Agreement, including, without
limitation, Section 4.12 therein.

 

2. The first sentence of Section 2.1 of the Purchase Agreement is hereby amended
and restated as follows:

 

“On the Closing Date, upon the terms and subject to the conditions set forth
herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and the Purchasers,
severally and not jointly, agree to purchase, up to an aggregate of $15,000,000
of Units. ”

 

[Remainder of Page Intentionally Blank. Signature Page Follows.]

 

 

 

 



 

 

 

This Waiver, Consent and Amendment is effective as of the date first set forth
above.

 

  [ _________________________ ]                   By:     Name:     Title:      
      Subscription Amount under Purchase Agreement:       Subscription Amount
for Proposed Issuance: $____________       Amended Subscription Amount under
Purchase Agreement:       $____________                   BIO-PATH HOLDINGS,
INC.                   By:     Name:     Title:  

 

[Waiver, Consent and Amendment to BPTH Securities Purchase Agreement]

 



 

 

 

 